Appeal from an order of the Supreme Court (Doran, J.), entered October 16, 1987 in Albany County, which, inter alia, denied plaintiff’s motion for a preliminary injunction.
Plaintiff’s demands for injunctive relief in its complaint and its motion for a preliminary injunction are based upon defendant’s agreement not to compete for a period of one year following termination of his employment with plaintiff. Plaintiff argues on appeal that the agreement established a one-year period of noncompetition which could be enforced at any time, but the agreement specifies that the one-year period begins to run upon termination of defendant’s employment. Plaintiff offers no justification for seeking to vary the terms of the unambiguous one-year covenant not to compete which it drafted. Since this one-year period expired May 11, 1988, plaintiff’s appeal from the order denying its motion for a preliminary injunction is moot.
Appeal dismissed, with costs. Mahoney, P. J., Kane, Casey, Weiss and Mercure, JJ., concur.